Citation Nr: 9912505	
Decision Date: 05/06/99    Archive Date: 05/12/99

DOCKET NO.  96-48 371	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for arthritis claimed as 
secondary to the service-connected psoriasis vulgaris.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran had active duty from September 1943 to April 
1945.  The veteran is a recipient of the Combat Infantryman's 
Badge.

In February 1993, the RO denied the veteran's claim of 
service connection for arthritis as secondary to the 
veteran's service-connected skin condition.  The veteran was 
notified of the decision and did not file a timely appeal 
pursuant to 38 C.F.R. § 20.302 (1998).  Consequently, that 
decision became final.  See 38 C.F.R. § 20.1103 (1998).  

In March 1995, the veteran submitted a statement to reopen 
his claim for service connection for arthritis as secondary 
to his service-connected psoriasis vulgaris.  This case comes 
before the Board of Veterans' Appeals (Board) from an April 
1996 decision of the RO, which considered the veteran's claim 
and denied it on the merits.  In March 1997, following a 
hearing before the RO in September 1996, the Hearing Officer 
again denied the veteran's claim.

In a January 1998 decision, the Board found that new and 
material evidence was submitted and that the veteran's claim 
for service connection for arthritis as secondary to his 
service-connected psoriasis vulgaris was reopened, and the 
case was remanded for further development and a de novo 
review of the entire evidence of record.




FINDING OF FACT

The veteran's arthritis was not caused or aggravated by the 
service-connected psoriasis vulgaris.  


CONCLUSION OF LAW

The veteran's arthritis is not proximately due to or the 
result of the service-connected psoriasis vulgaris.  
38 U.S.C.A. §§ 1110, 5107, 7104 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.303, 3.310 (1998).  



REASONS AND BASES FOR FINDING AND CONCLUSION

As the veteran's claim has been reopened, the Board must 
first determine whether, based upon all the evidence of 
record in support of the claim, presuming its credibility, 
the reopened claim is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  Elkins v. West, 12 Vet. App. 209, 218-219 (1999) 
(en banc).  

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The Court has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

In light of the veteran's dermatologist's diagnosis of 
psoriatic arthritis, the Board finds the claim of service 
connection for arthritis claimed as secondary to the service-
connected psoriasis vulgaris to be well grounded.  38 
U.S.C.A. § 5107(a).  

The veteran is in receipt of a 50 percent service-connected 
evaluation for psoriasis vulgaris.

The veteran's service medical records are negative for any 
findings, complaints or treatment of arthritis.  

The veteran's VA treatment records from 1994 to 1998 are of 
record.  The veteran was first diagnosed as having arthritis 
during this period.  He was diagnosed as having psoriatic 
arthritis on several occasions and was taking Tylenol for the 
condition.  

At a VA examination of the joints in July 1995, it was 
reported that the veteran had been treated for psoriasis 
since 1945 and had developed pain in the joints of the hands 
and feet in the previous ten years.  The examiner reported 
that x-ray studies revealed that the veteran's condition 
appeared to be osteoarthritic changes rather than psoriatic 
arthritis, and was confined to the big toes of both feet and 
some of the distal joints of the hands.

At a VA skin examination in May 1996, conducted by the 
veteran's dermatologist, the veteran was reported to have 
about 75 percent of his body involved with psoriatic plaques.  
The veteran was diagnosed as having extremely disfiguring, 
severe psoriasis vulgaris and probable psoriatic arthritis, 
which, it was determined, needed evaluation by a 
rheumatologist.  In a hearing before a hearing officer at the 
RO in September 1996, the veteran stated that this physician 
told him that the psoriasis definitely caused his arthritis.  

In August 1996, a VA rheumatological examination assessed the 
veteran as having diffuse psoriasis vulgaris and 
osteoarthritis of the hands, pelvis and left hip.  The 
examiner noted that he could not exclude concurrent psoriatic 
arthritis without x-ray studies.  Following x-ray 
examination, the examiner assessed that the examination and 
x-ray studies were more consistent with osteoarthritis.  The 
examiner noted, however, that it was possible that the 
veteran may have a component of psoriatic arthritis, although 
there were no erosive changes pursuant to x-ray studies.

A VA rheumatological examination was conducted in July 1998.  
Following x-ray examination, the examiner assessed that the 
veteran had degenerative osteoarthritis without any evidence 
of inflammatory joint disease, such as psoriatic arthritis.  

Service connection may be granted when the veteran has a 
disability as the result of a disease or injury incurred or 
aggravated by wartime service that is not the result of the 
veteran's own willful misconduct.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In addition, a disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310(a).

The Board notes that the veteran has contended that his 
arthritis is the result of his service-connected psoriasis.  
Being a layman, however, he has no competence to give a 
medical opinion on diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board notes that there are differing medical opinions 
regarding the diagnosis and etiology of the veteran's 
arthritis.  The probative value of a medical opinion is 
generally based upon the scope of the examination or review, 
as well as the relative merits of the expert's qualifications 
and analytical findings.  Guerri v. Brown, 4 Vet. App. 467 
(1993).  While the Board is not free to ignore a physician's 
opinion, the Board is not bound to accept it.  Hayes v. Wood, 
5 Vet. App. 60, 69 (1993).  Instead, it is the responsibility 
of the Board to assess the credibility and weight to be given 
to the evidence, to include the diagnosis of doctors.  Id.  
If the medical opinion is ambivalent as to the exact 
diagnosis, or if the examiner is not a specialist, failed to 
explain the basis for an opinion, or treated the claimant 
only briefly or for an unrelated condition, the opinion 
should not be accorded significant weight.  Sklar v. Brown, 5 
Vet. App. 140 (1993).  

In this case the veteran's treating dermatologist has 
diagnosed the veteran as having psoriatic arthritis.  The 
examiners, however, who conducted a joints examination and 
two rheumatological examinations opined that the veteran had 
osteoarthritis, not psoriatic arthritis, after review of all 
the records including x-ray studies.  There is no evidence 
that the dermatologist reviewed the x-ray studies.  Thus, the 
Board affords greater probative weight to the opinions of the 
three examiners who diagnosed osteoarthritis than the 
veteran's dermatologist who diagnosed psoriatic arthritis.  
Therefore, secondary service connection for arthritis is not 
warranted as there is no evidence that the veteran's 
osteoarthritis was caused by the service-connected psoriasis.

The preponderance of the evidence is against the claim for 
secondary service-connection for arthritis.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



ORDER

Service connection for arthritis as secondary to the service-
connected psoriasis vulgaris is denied.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals



 

